Warner, Judge.
This was an action of ejectment to recover the possession of a lot of land on the demise of the administrator of Andrew J. Lamar, and on the amended demise of the guardian of the minors of Andrew J. Lamar, against the defendants. The adverse possession of the land by the defendants, and *290those under whom they claimed, commenced during the lifetime of the intestate. The administrator on his estate was appointed in 1850, and the guardian of the minor children appointed in 1854. The action was commenced in June, 1863. On the trial of the case the jury found a verdict for the plaintiff. A motion was made for a new trial, on the ground that the Court erred in its charge to the jury in regard to the Statute of Limitations, and in refusing to charge as requested on that point in the case. The motion for a new trial was overruled, and the defendants excepted. The Court charged the jury, “ that the Statute of Limitations, though it began to run as against Lamar, in 1847, and up to his death, in 1848, stopped to run during the minority of the children of Lamar.” The point in the case is, whether the infant heirs were barred when there was an administrator of the intestate and guardian of the minors, who could have sued for the land during their minority, and failed to do so within the. time prescribed by law. This question was not decided by this Court, in Pendergrast vs. Foly, 8th Georgia Reports, 11, but was left an open question under the provisions of the Act of 1817. On the death of Lamar, the intestate, the land descended directly to his heirs, and the title thereto was vested in them, subject to be administered by his legal representative for the payment of debts, and for distribution, which was not done in this case. It is said the guardian of the minors might have sued for the land; but are the minors barred of their legal right to the land because their guardian failed to do so ? The 2644th section of the Code declares that “no prescription works against the rights of a- minor during infancy.” The 2645th section declares that “ a prescription commenced, shall cease against persons under disability, pending the disability.” The minors were under a disability to enforce their legal rights to the land during their infancy, by the express provisions of the Act of 1817; and by the Code, no prescription works against their rights. This provision of the Code may fairly *291be considered as a legislative interpretation of the Act of 1817, inasmuch as the title to the land vested in the minor heirs of the intestate at the time of his death; the statute ceased to run against them during their minority, and there was no error in the charge of the Court, or in its refusals to charge in regard to this point in the case.
Judgment affirmed.